                         United States District Court
                            SOUTHERN DISTRICT OF CALIFORNIA


Sream, Inc, a California corporation;
RooR International BV, a Foreign
Corporation                                                 Civil Action No. 18cv1676-MMA(RBB)

                                               Plaintiff,
                                        V.
Andy's Smoke Shop, Inc; Does 1-10,                               DEFAULT JUDGMENT
inclusive                                                          IN A CIVIL CASE

                                             Defendant.


Decision by Court. This action came before the Court. The issues have been heard and a decision has
been rendered.

IT IS HEREBY ORDERED AND ADJUDGED:
The Court grants in part Plaintiffs’ motion for default judgment against Defendant Andy’s Smoke
Shop, Inc. The Court directs the Clerk of Court to enter judgment against Defendant, and in favor of
Plaintiffs in the total amount of $25,400.00 (comprising of statutory damages of $25,000.00 and costs
of $400.00).
It is hereby ordered, adjudged, and decreed that Defendant Andy’s Smoke Shop, Inc., and its agents,
employees, officers, directors, owners, representatives, successor companies, related companies, and all
other persons acting in concern of participation with Defendant Andy’s Smoke Shop are permanently
restrained and enjoined from infringing upon the RooR Marks (United States Trademark Registration
Nos. 3.675.839, 2.307.176, and 2.235.638) directly or contributorily, in any manner, including:
(a) import, export, making, manufacture, reproduction, assembly, use, acquisition, purchase, offer, sale,
transfer, brokerage, consignment, distribution, storage, shipment, licensing, development, display,
delivery, marketing advertising or promotion of the counterfeit RooR product identified in the
Complaint and any other unauthorized RooR product, counterfeit, copy or colorful imitation thereof;
(b) assisting, aiding or attempting to assist or aid any other person or entity in performing any of the
prohibited activities referred to in Paragraph (a) above.


Date:         10/23/18                                          CLERK OF COURT
                                                                JOHN MORRILL, Clerk of Court
                                                                By: s/ R. Chapman
                                                                                   R. Chapman, Deputy
